     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 1 of 11 PageID #: 1129
                                                                              1


09:57:36   1

01:12:40                  IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF DELAWARE


               INTUITIVE SURGICAL, INC.,     )
               et al.,                       )
                                             )
                          Plaintiffs,        )
                                             ) C.A. No. 18-1359(MN)
               v.                            )
                                             )
               AURIS HEALTH, INC.,           )
                                             )
                              Defendant.     )


                                  Thursday, April 4, 2019
                                  9:58 a.m.
                                  Teleconference


                                  844 King Street
                                  Wilmington, Delaware


               BEFORE:   THE HONORABLE MARYELLEN NOREIKA
                         United States District Court Magistrate Judge




               APPEARANCES:


                              SHAW KELLER, LLP
                              BY: KAREN ELIZABETH KELLER, ESQ.

                              -and-

                            DURIE TANGRI
                            BY: DARALYN J. DURIE, ESQ.
                            BY: LAURA E. MILLER, ESQ.

                                        Counsel for the Plaintiffs
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 2 of 11 PageID #: 1130
                                                                              2


         1
              APPEARANCES CONTINUED:
         2

         3

         4                  RICHARDS LAYTON & FINGER, P.A.
                            BY: KELLY E. FARNAN, ESQ.
         5
                            -and-
         6
                            MORRISON FOERSTER
         7                  BY: WENDY J. RAY, ESQ.

         8                               Counsel for the Defendant

         9

        10

        11

        12                                    - oOo -

        13                           P R O C E E D I N G S

        14                  (REPORTER'S NOTE:     The following telephone

        15    conference was held in chambers, beginning at 9:58 a.m.)

        16

        17

        18

09:58:32 19                 THE COURT:    Good morning, counsel.      Who is

09:58:33 20   there, please?

09:58:35 21                 MS. KELLER:    Good morning, Your Honor.       It's

09:58:37 22   Karen Keller from Shaw Keller on behalf of the plaintiff.

09:58:39 23   And with me is Daralyn Durie and Laura Miller from Durie

09:58:45 24   Tangri.

09:58:45 25                 THE COURT:    Welcome.
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 3 of 11 PageID #: 1131
                                                                              3


09:58:46   1                And for defendant?

09:58:48   2                MS. DURIE:    Good morning.

09:58:49   3                THE COURT:    Good morning.

09:58:49   4                MS. FARNAN:    Good morning, Your Honor.       It's

09:58:51   5   Kelly Farnan from Richards, Layton & Finger for the

09:58:54   6   defendant.   And I'm joined by Wendy Ray from Morrison &

09:58:58   7   Foerster.

09:58:58   8                MS. RAY:   Good morning, Your Honor.

09:58:59   9                THE COURT:    Good morning.

09:59:00 10                 Thank you for getting on the phone with me on

09:59:02 11    short notice.   I have read plaintiff's motion for reargument

09:59:07 12    and the response.    And I have gone back and looked at the

09:59:10 13    original proposal that was submitted to me in the form of a

09:59:15 14    proposed scheduling order, and in that submission, the

09:59:18 15    defendants proposed reductions over a period of time to

09:59:23 16    claims and prior art, and plaintiffs offered no reduction,

09:59:28 17    said they weren't in a position to discuss it.

09:59:31 18                 Now, I'm sure you know that a district court has

09:59:36 19    inherent authority to limit the number of patent claims that

09:59:40 20    parties may assert to control the disposition of the cases

09:59:43 21    on its docket with economy, time and effort for itself, for

09:59:48 22    counsel, and for litigants.      And in this district, limiting

09:59:52 23    the number of patent claims that a party may assert as well

09:59:57 24    as the number of terms that it will construe is quite

10:00:01 25    common.   So in getting those submissions, we had eight
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 4 of 11 PageID #: 1132
                                                                              4


10:00:07   1   patents with more than 500 claims.       And so obviously we're

10:00:11   2   going to have some limitations imposed if plaintiffs

10:00:14   3   actually expect to be able to try the case.

10:00:16   4                So I went with the objections, or the

10:00:21   5   limitations that were given to me that seemed reasonable,

10:00:24   6   but Intuitive has objected to the limitations and asked for

10:00:28   7   an opportunity to be heard.      So I'm giving you this morning

10:00:33   8   that opportunity.

10:00:34   9                So Intuitive.

10:00:35 10                 MS. DURIE:    Thank you, Your Honor.      This is

10:00:38 11    Daralyn Durie from Durie Tangi.      I do appreciate that and,

10:00:41 12    of course, we do recognize that ultimately the case will

10:00:43 13    need to be narrowed for trial and that the Court does have

10:00:47 14    inherent authority to manage that process.

10:00:50 15                 And candidly we had expected that we would have

10:00:54 16    some telephonic conference of this nature in which we would

10:00:58 17    be able to ascertain the Court's view with respect to claim

10:01:03 18    narrowing and perhaps arrive at some compromise position

10:01:07 19    which is why we had set forth in our statement our initial

10:01:11 20    view which was that the narrowing was not appropriate at

10:01:13 21    this stage and we very much appreciate the opportunity to be

10:01:17 22    heard on this issue.

10:01:19 23                 And I think our concerns are really as follows:

10:01:22 24    Although we recognize that, of course, the Court has the

10:01:24 25    inherent authority to manage the process, there are also
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 5 of 11 PageID #: 1133
                                                                              5


10:01:30   1   some due process concerns with requiring the plaintiffs to

10:01:34   2   eliminate claims prior to having had an opportunity to fully

10:01:39   3   understand the infringement and validity landscape which

10:01:43   4   will bear on the extent to which there are non-duplicative

10:01:47   5   claims at issue.

10:01:48   6                And in some of the other orders that have issued

10:01:52   7   in this court, and I would use as an example Judge Burke's

10:01:57   8   order in the Ethicon case, there was an explicit provision

10:02:01   9   allowing the plaintiffs to add additional claims and/or

10:02:05 10    substitute claims on a showing of good cause if evidence

10:02:08 11    developed and it became clear that there were

10:02:11 12    non-duplicative claims at issue as the Court intended would

10:02:16 13    be appropriate.

10:02:17 14                 Here we have eight patents that the Court noted.

10:02:20 15    They're addressed to different features of this very complex

10:02:24 16    robotic surgery system.     And we need a sufficient amount of

10:02:28 17    time I think to be able to understand the infringement and

10:02:31 18    the validity positions of the parties.        And in our view it

10:02:35 19    would be helpful to have the parties' claim construction

10:02:39 20    positions as part of that claim narrowing process.

10:02:42 21                 And so understanding now the Court's views with

10:02:46 22    respect to when it would be appropriate in general to have

10:02:51 23    claim narrowing take place, which we understand, we would in

10:02:54 24    view of that understanding propose that we have the same

10:02:59 25    type of safety valve if you will if it becomes clear that
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 6 of 11 PageID #: 1134
                                                                              6


10:03:05   1   the additional claims become required.

10:03:07   2                  We think that the number of fifty total claims

10:03:09   3   and no per patent limitations makes sense.        The per patent

10:03:14   4   -- the removal of the per patent limitation shouldn't

10:03:17   5   prejudice the defendants in any way.       In fact, if the bulk

10:03:21   6   of the claims are limited to a few patents, it would make

10:03:25   7   that easier, if anything, from the defendant's perspective.

10:03:28   8                  And we would appreciate having a little bit more

10:03:32   9   time to engage in that process and I think in particular to

10:03:37 10    have it take place after we've had at least some initial

10:03:41 11    exchange of positions with respect to claim construction,

10:03:43 12    which will help me clear the extent to which some of the

10:03:47 13    dependent limitations do or don't provide meaningfully

10:03:52 14    distinctions and will help eliminate the parties' view with

10:03:57 15    respect to infringement.

10:03:58 16                   THE COURT:    Okay.   And for Auris, anything you

10:04:01 17    want to add?

10:04:03 18                   MS. FARNAN:   Yes, Your Honor, just briefly.

10:04:05 19    This is Kelly Farnan.

10:04:06 20                   As Your Honor noted, I think the proposal that

10:04:08 21    we made in the scheduling order was certainly a reasonable

10:04:11 22    proposal.   When Intuitive filed this case in August of 2018,

10:04:16 23    they asserted only eight claims in the patent, but they

10:04:19 24    charted all those claims.      They had eighty-five pages of

10:04:22 25    claim charts that were attached to the complaint.         So our
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 7 of 11 PageID #: 1135
                                                                              7


10:04:25   1   proposal to allow them just before claim construction to

10:04:28   2   narrow to thirty-two claims is sort of a fourfold increase

10:04:32   3   of even what they put in the complaint.

10:04:34   4                  And the timing I think, Your Honor, is

10:04:37   5   particularly important here.      To have the parties go through

10:04:39   6   as much claim construction as Intuitive proposes really puts

10:04:43   7   an undue burden I think on both the parties and the Court.

10:04:47   8   Under the proposal that Intuitive is now pressing, we would

10:04:50   9   not have any claim narrowing, really, until a month before

10:04:54 10    the claim construction hearing and in the middle of claim

10:04:56 11    construction briefing.

10:04:58 12                   On the flip side, we had proposed that that

10:05:01 13    narrowing occur just before the exchange of claim terms and

10:05:06 14    so it would occur on July 5th.      And that, Your Honor, I

10:05:11 15    think that's fairly generous to Intuitive because in most of

10:05:14 16    the cases in this district, the initial narrowing happens at

10:05:17 17    the initial infringement contentions.       And, in fact, you

10:05:20 18    know, Intuitive is getting more time under our proposal.

10:05:25 19    They will provide their initial infringement contentions,

10:05:27 20    they will have our invalidity contentions, and a month later

10:05:31 21    that's when we had proposed a claim narrowing.         And I think

10:05:34 22    that's an important point in the case for the parties to

10:05:37 23    start focusing their experts' efforts and not doing

10:05:40 24    unnecessary work on a lot of claims that will never actually

10:05:43 25    be asserted.
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 8 of 11 PageID #: 1136
                                                                              8


10:05:44   1                I don't think we -- obviously if Your Honor

10:05:47   2   thinks that some adjustment to the number of claims is

10:05:49   3   necessary, you know, I think that may be something

10:05:53   4   different, but the thirty-two claims as I said is sort of

10:05:55   5   fourfold what they have in the complaint, but the timing is

10:05:58   6   particularly important.     Waiting as long as Intuitive is

10:06:01   7   asking really is going to eliminate any of the efficiency of

10:06:05   8   the reasonable claim narrowing proposals.

10:06:09   9                THE COURT:    And Intuitive, you want the last

10:06:11 10    word?

10:06:11 11                 MS. DURIE:    The only thing I would observe, Your

10:06:14 12    Honor, is that what we charted in the complaints were

10:06:16 13    exemplary claims from each patent as is standard practice

10:06:21 14    that was not limiting in any way the number of claims that

10:06:25 15    we were asserting.    We certainly do understand the concerns

10:06:31 16    and one, you know, sort of compromised proposal and the way

10:06:35 17    to slice it to address those concerns would be to have the

10:06:38 18    claim narrowing take place -- right now the joint claim

10:06:42 19    construction statement is due on August 2nd, the plaintiff's

10:06:46 20    brief is due on August 3rd.      They had raised concern with

10:06:51 21    respect to the briefing and I think that is a fair concern.

10:06:54 22    And in view of that we would propose something a week after

10:06:57 23    this JTCC, for example, maybe August 9th, something along

10:07:01 24    those lines for the claim narrowing in order to accommodate

10:07:04 25    that concern.
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 9 of 11 PageID #: 1137
                                                                              9


10:07:06   1                THE COURT:    Okay.   Just give me a second here.

10:07:39   2                (Discussion off the record.)

10:08:18   3                THE COURT:    One question that we had before I

10:08:24   4   make a decision.    This I think goes mostly to Auris.        Tell

10:08:30   5   me what the benefit is of the per patent limit.         If I agree

10:08:37   6   with you on the total numbers that we're going to get down

10:08:41   7   to, what is the point of the per patent limit, especially in

10:08:44   8   a case like this where some patents have, you know,

10:08:49   9   significantly or substantially fewer claims than others?

10:08:56 10                 MS. FARNAN:    Your Honor, I mean, that's not a

10:08:59 11    point that we feel strongly about.       I think it's more

10:09:02 12    important the timing of the narrowing and that the narrowing

10:09:05 13    occur, not necessarily that it be per patent.         So Your Honor

10:09:09 14    said thirty-two claims, but didn't limit per patent, we

10:09:12 15    wouldn't object to that.

10:09:13 16                 THE COURT:    Okay.   So this is what I am going to

10:09:19 17    do, and I thank you for the discussion.

10:09:22 18                 After hearing from the parties, I am going to

10:09:25 19    agree to modify the scheduling order as follows:         The date

10:09:28 20    in the first paragraph of numbered paragraph 15 will be

10:09:33 21    modified.   Instead of seven days before claim construction

10:09:37 22    terms are exchanged, that limitation of claims down to

10:09:42 23    thirty-two, and whatever that number of prior art is in that

10:09:46 24    paragraph will occur within seven days of the submission of

10:09:50 25    the joint claim chart.     And I will include the thirty-two
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 10 of 11 PageID #: 1138
                                                                               10


10:09:57   1   total claims limitation, but not the per patent limitation.

10:10:02   2                The second paragraph of number 15 will remain

10:10:07   3   the same, though if the parties agree, I will also agree to

10:10:12   4   remove the per patent limitation there.        But the total

10:10:16   5   number of claims will go down to twenty.

10:10:24   6                We cannot, however, have 500 possible claims and

10:10:28   7   unlimited prior art references in the lead up to even those

10:10:31   8   Markman exchanges and the briefing.       So I'm also going to

10:10:38   9   order that in connection with the May 3rd infringement

10:10:41 10    disclosures in paragraph 8(c), plaintiff must narrow its

10:10:46 11    asserted claims to fifty.

10:10:49 12                 By May 3rd, you will have had the core technical

10:10:54 13    documents according to the schedule for more than a month

10:10:59 14    and you can narrow the asserted claims down to a more

10:11:02 15    reasonable number, and that I am going to say is fifty.

10:11:05 16                 And in the June validity contentions in

10:11:08 17    paragraph 8(d), defendants are going to be limited to

10:11:10 18    eighty-five references.     I think this is fair.      And it's

10:11:13 19    consistent with what other parties have done in other cases

10:11:18 20    in this district, consistent with the Federal Circuit case

10:11:24 21    law.   However, I will have a safety valve such as what

10:11:28 22    plaintiff proposed.     I'm not going to close the door on the

10:11:32 23    possibility that Intuitive can later come back and make a

10:11:35 24    showing of need or good cause that it should be able to add

10:11:38 25    or substitute claims other than the ones that it's chosen at
     Case 1:18-cv-01359-MN Document 58 Filed 04/04/19 Page 11 of 11 PageID #: 1139
                                                                               11


10:11:42    1   various stages, but I think limiting things as I just said

10:11:46    2   now will move the case forward.

10:11:48    3               So what I would ask the parties to do is get

10:11:50    4   together and draft a stipulation to amend the scheduling

10:11:53    5   order as I have stated.    I would like you to include the

10:11:56    6   three stages of limiting claims and references, and I would

10:11:59    7   like you to agree on language noting that we can revisit the

10:12:02    8   issue if a showing of good cause or a specific due process

10:12:07    9   concern is raised.    And I would like you to submit that to

10:12:09 10     me by the end of next week.

10:12:12 11                 Are there any questions?

10:12:15 12                 MS. DURIE:    Not for Intuitive.      Thank you, Your

10:12:18 13     Honor.

10:12:18 14                 MS. FARNAN:    Not for Auris, Your Honor.       Thank

10:12:21 15     you.

10:12:21 16                 THE COURT:    Thank you very much.

           17               (Teleconference ended at 10:12 a.m.)

           18

           19

           20

           21

           22

           23

           24

           25
